Case 2:19-cv-01906-DMG-AGR Document 13 Filed 04/09/19 Page 1 of 7 Page ID #:45




   1     CENTER FOR DISABILITY ACCESS
         Raymond Ballister Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Russell Handy, Esq., SBN 195058
   3     Dennis Price, Esq., SBN 279082
         Christopher A. Seabock, Esq., SBN 279640
   4     Mail: PO Box 262490
         San Diego, CA 92196-2490
   5     Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
   6     (858) 375-7385; (888) 422-5191 fax
   7     phylg@potterhandy.com

   8     Attorneys for Plaintiff
   9
  10
  11                               UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
  12
  13     Gabriela Cabrera,                            Case No. 2:19-cv-01906-DMG-AGR
  14                Plaintiff,
  15                                                  First Amended Complaint For
            v.                                        Damages And Injunctive Relief
  16                                                  For Violations Of: American’s With
         Sam Ahn;                                     Disabilities Act; Unruh Civil Rights
  17     Linda Ahn;                                   Act
         Sherif Mostafa dba The UPS Store
  18     6779, a Delaware Corporation; and
         Does 1-10,
  19                Defendants.
  20
  21             Plaintiff Gabriela Cabrera complains of Sam Ahn; Linda Ahn; Sherif Mostafa
  22   dba The UPS Store 6779, a Delaware Corporation; and Does 1-10 (“Defendants”),
  23   and alleges as follows:
  24
  25     PARTIES:
  26     1. Plaintiff is a California resident with physical disabilities. She has polio. She
  27   cannot walk and uses a wheelchair for mobility.
  28     2. Defendants Sam Ahn and Linda Ahn owned the real property located at or


                                                  1

       First Amended Complaint                                      2:19-cv-01906-DMG-AGR
Case 2:19-cv-01906-DMG-AGR Document 13 Filed 04/09/19 Page 2 of 7 Page ID #:46




   1   about 288 E. Live Oak Avenue, Arcadia, California, in February 2019.
   2      3. Defendants Sam Ahn and Linda Ahn own the real property located at or about
   3   288 E. Live Oak Avenue, Arcadia, California, currently.
   4      4. Defendant Sherif Mostafa dba The UPS Store 6779 owned The UPS Store
   5   located at or about 288 E. Live Oak Avenue, Arcadia, California, in February 2019.
   6      5. Defendant Sherif Mostafa dba The UPS Store 6779 owns The UPS Store
   7   (“UPS”) located at or about 288 E. Live Oak Avenue, Arcadia, California, currently.
   8      6. Plaintiff does not know the true names of Defendants, their business
   9   capacities, their ownership connection to the property and business, or their relative
  10   responsibilities in causing the access violations herein complained of, and alleges a
  11   joint venture and common enterprise by all such Defendants. Plaintiff is informed
  12   and believes that each of the Defendants herein, including Does 1 through 10,
  13   inclusive, is responsible in some capacity for the events herein alleged, or is a
  14   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
  15   when the true names, capacities, connections, and responsibilities of the Defendants
  16   and Does 1 through 10, inclusive, are ascertained.
  17
  18      JURISDICTION & VENUE:
  19      7. The Court has subject matter jurisdiction over the action pursuant to 28 U.S.C.
  20   § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with Disabilities Act
  21   of 1990, 42 U.S.C. § 12101, et seq.
  22      8. Pursuant to supplemental jurisdiction, an attendant and related cause of
  23   action, arising from the same nucleus of operative facts and arising out of the same
  24   transactions, is also brought under California’s Unruh Civil Rights Act, which act
  25   expressly incorporates the Americans with Disabilities Act.
  26      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is founded
  27   on the fact that the real property which is the subject of this action is located in this
  28   district and that Plaintiff's cause of action arose in this district.



                                                    2

       First Amended Complaint                                           2:19-cv-01906-DMG-AGR
Case 2:19-cv-01906-DMG-AGR Document 13 Filed 04/09/19 Page 3 of 7 Page ID #:47




   1     FACTUAL ALLEGATIONS:
   2     10. Plaintiff went to UPS in February 2019 with the intention to avail herself of its
   3   goods or services and to assess the business for compliance with the disability access
   4   laws.
   5     11. UPS is a facility open to the public, a place of public accommodation, and a
   6   business establishment.
   7     12. Point of sale machines are one of the facilities, privileges, and advantages
   8   offered by Defendants to patrons of UPS.
   9     13. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
  10   provide accessible point of sale machines in conformance with the ADA Standards.
  11     14. Because there were no accessible point of sale machines, the plaintiff, who
  12   uses public transportation, had to use the little bit of cash she had on her. She needed
  13   this cash for her bus ride home.
  14     15. Currently, the defendants do not provide accessible point of sale machines in
  15   conformance with the ADA Standards.
  16     16. Sales counters are one of the facilities, privileges, and advantages offered by
  17   Defendants to patrons of UPS.
  18     17. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
  19   provide accessible sales counters in conformance with the ADA Standards.
  20     18. Currently, the defendants do not provide accessible sales counters in
  21   conformance with the ADA Standards.
  22     19. Plaintiff personally encountered these barriers.
  23     20. By failing to provide accessible point of sale machines and accessible sales
  24   counters, the defendants denied the plaintiff full and equal access.
  25     21. The lack of accessible point of sale machines and sales counters created
  26   difficulty and discomfort for the Plaintiff.
  27     22. The defendants have failed to maintain in working and useable conditions
  28   those features required to provide ready access to persons with disabilities.



                                                  3

       First Amended Complaint                                       2:19-cv-01906-DMG-AGR
Case 2:19-cv-01906-DMG-AGR Document 13 Filed 04/09/19 Page 4 of 7 Page ID #:48




   1      23. The barriers identified above are easily removed without much difficulty or
   2   expense. They are the types of barriers identified by the Department of Justice as
   3   presumably readily achievable to remove and, in fact, these barriers are readily
   4   achievable to remove. Moreover, there are numerous alternative accommodations
   5   that could be made to provide a greater level of access if complete removal were not
   6   achievable.
   7      24. Plaintiff will return to UPS to avail herself of goods or services and to
   8   determine compliance with the disability access laws once it is represented to her
   9   that UPS and its facilities are accessible. Plaintiff is currently deterred from doing so
  10   because of her knowledge of the existing barriers and her uncertainty about the
  11   existence of yet other barriers on the site. If the barriers are not removed, the plaintiff
  12   will face unlawful and discriminatory barriers again.
  13      25. Given the obvious and blatant nature of the barriers and violations alleged
  14   herein, the plaintiff alleges, on information and belief, that there are other violations
  15   and barriers on the site that relate to her disability. Plaintiff will amend the complaint,
  16   to provide proper notice regarding the scope of this lawsuit, once she conducts a site
  17   inspection. However, please be on notice that the plaintiff seeks to have all barriers
  18   related to her disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
  19   (holding that once a plaintiff encounters one barrier at a site, he can sue to have all
  20   barriers that relate to his disability removed regardless of whether he personally
  21   encountered them).
  22
  23
  24
  25
  26
  27
  28



                                                   4

       First Amended Complaint                                          2:19-cv-01906-DMG-AGR
Case 2:19-cv-01906-DMG-AGR Document 13 Filed 04/09/19 Page 5 of 7 Page ID #:49




   1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
   2   DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all Defendants.)
   3   (42 U.S.C. section 12101, et seq.)
   4     26. Plaintiff re-pleads and incorporates by reference, as if fully set forth again
   5   herein, the allegations contained in all prior paragraphs of this complaint.
   6     27. Under the ADA, it is an act of discrimination to fail to ensure that the
   7   privileges, advantages, accommodations, facilities, goods and services of any place
   8   of public accommodation is offered on a full and equal basis by anyone who owns,
   9   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
  10   Discrimination is defined, inter alia, as follows:
  11             a. A failure to make reasonable modifications in policies, practices, or
  12                 procedures, when such modifications are necessary to afford goods,
  13                 services, facilities, privileges, advantages, or accommodations to
  14                 individuals with disabilities, unless the accommodation would work a
  15                 fundamental alteration of those services and facilities. 42 U.S.C. §
  16                 12182(b)(2)(A)(ii).
  17             b. A failure to remove architectural barriers where such removal is readily
  18                 achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are defined by
  19                 reference to the ADA Standards.
  20             c. A failure to make alterations in such a manner that, to the maximum
  21                 extent feasible, the altered portions of the facility are readily accessible
  22                 to and usable by individuals with disabilities, including individuals who
  23                 use wheelchairs or to ensure that, to the maximum extent feasible, the
  24                 path of travel to the altered area and the bathrooms, telephones, and
  25                 drinking fountains serving the altered area, are readily accessible to and
  26                 usable by individuals with disabilities. 42 U.S.C. § 12183(a)(2).
  27     28. When a business provides facilities such as point of sale machines, it must
  28   provide accessible point of sales machines in compliance with the ADA Standards.



                                                   5

       First Amended Complaint                                         2:19-cv-01906-DMG-AGR
Case 2:19-cv-01906-DMG-AGR Document 13 Filed 04/09/19 Page 6 of 7 Page ID #:50




   1      29. Here, no such accessible point of sale machines have been provided and is a
   2   violation of the law.
   3      30. When a business provides facilities such as sales counters, it must provide an
   4   accessible sales counter in compliance with the ADA Standards.
   5      31. Here, no such accessible sales counters have been provided and is a violation
   6   of the law.
   7      32. The Safe Harbor provisions of the 2010 Standards are not applicable here
   8   because the conditions challenged in this lawsuit do not comply with the 1991
   9   Standards.
  10      33. A public accommodation must maintain in operable working condition those
  11   features of its facilities and equipment that are required to be readily accessible to
  12   and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  13      34. Here, the failure to ensure that the accessible facilities were available and
  14   ready to be used by the plaintiff is a violation of the law.
  15
  16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ. Code §
  18   51-53.)
  19      35. Plaintiff repleads and incorporates by reference, as if fully set forth again
  20   herein, the allegations contained in all prior paragraphs of this complaint. The Unruh
  21   Civil Rights Act (“Unruh Act”) guarantees, inter alia, that persons with disabilities
  22   are entitled to full and equal accommodations, advantages, facilities, privileges, or
  23   services in all business establishment of every kind whatsoever within the
  24   jurisdiction of the State of California. Cal. Civ. Code §51(b).
  25      36. The Unruh Act provides that a violation of the ADA is a violation of the Unruh
  26   Act. Cal. Civ. Code, § 51(f).
  27      37. Defendants’ acts and omissions, as herein alleged, have violated the Unruh
  28   Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s rights to full



                                                    6

       First Amended Complaint                                           2:19-cv-01906-DMG-AGR
Case 2:19-cv-01906-DMG-AGR Document 13 Filed 04/09/19 Page 7 of 7 Page ID #:51




   1   and equal use of the accommodations, advantages, facilities, privileges, or services
   2   offered.
   3     38. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   4   discomfort or embarrassment for the plaintiff, the defendants are also each
   5   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-(c).)
   6
   7          PRAYER:
   8          Wherefore, Plaintiff prays that this Court award damages and provide relief as
   9   follows:
  10       1. For injunctive relief, compelling Defendants to comply with the Americans
  11   with Disabilities Act and the Unruh Civil Rights Act. Note: the plaintiff is not invoking
  12   section 55 of the California Civil Code and is not seeking injunctive relief under the
  13   Disabled Persons Act at all.
  14       2. Damages under the Unruh Civil Rights Act, which provides for actual
  15   damages and a statutory minimum of $4,000 for each offense.
  16       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to 42
  17   U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  18
  19
       Dated: April 9, 2019                        CENTER FOR DISABILITY ACCESS
  20
  21
                                                   By: /s/ Christopher A. Seabock
  22
                                                   Christopher A. Seabock
  23                                               Attorney for plaintiff
  24
  25
  26
  27
  28



                                                  7

       First Amended Complaint                                        2:19-cv-01906-DMG-AGR
